Exhibit 10.19
LEASE TERMINATION AGREEMENT
THIS LEASE TERMINATION AGREEMENT (this “Termination Agreement”) is entered into
as of October 1, 2018 (the “Effective Date”), by and between Emery Station Joint
Venture, LLC, a California limited liability company (“Landlord”) and Zogenix,
Inc., a Delaware corporation (“Tenant”), with reference to the following facts:
A.Landlord and Tenant are parties to that certain lease dated as of October 31,
2006 (the “Original Lease”), which lease has been previously amended by that
certain First Amendment to Lease dated as of July 10, 2007 (the “First
Amendment”), that certain Second Amendment to Lease dated as of October 20, 2009
(the “Second Amendment”) (Landlord and Tenant hereby confirming that a prior
Second Amendment to Lease that had been dated August 31, 2008 was terminated by
Tenant pursuant to Section IV thereof, making the subsequent Second Amendment to
Lease dated October 20, 2009 the official and only operative Second Amendment),
by that Third Amendment to Lease dated July 16, 2015 (the “Third Amendment”),
and by that Fourth Amendment to Lease dated April 26, 2018 (the “Fourth
Amendment”), the Original Lease, as so amended, being referred to herein as the
“Lease”, pursuant to which Landlord leases to Tenant a total of 23,205 rentable
square feet (the “Premises”), on the fourth (4th) floor of the building commonly
known as EmeryStation 1 located at 5858 Horton Street, Emeryville, California
(the “Building”).
B.As set forth in the Lease, the Term of the Lease as it relates to the 22,034
rentable square foot portion of the Premises referred to as the Existing
Premises in the Fourth Amendment is scheduled to expire on November 30, 2022
(the “Stated Expiration Date”). As set forth in the Lease, the Term of the Lease
as it relates to the 1,171 rentable square foot balance of the Premises,
commonly referred to as Suite 451 (the “Suite 451 Space”), is month-to-month,
with each month commencing on the first day of the respective calendar month.
C.Tenant desires to terminate the Lease prior to the Stated Expiration Date.
Landlord has agreed to such termination on the terms and conditions contained in
this Termination Agreement.
NOW, THEREFORE, in consideration of the above preambles which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.Landlord and Tenant hereby agree to extend the Lease Term as it relates to the
Suite 451 Space such that it shall expire upon the Early Expiration Date (as
such term is defined below). Effective as of the date that Tenant vacates the
Premises in compliance with the requirements of Section 11.6 of the Lease (as
modified pursuant to Section 4(b) below) (the “Early Expiration Date”), which
date shall be no later than fifteen (15) days after the earlier to occur of: a)
the Rent Commencement Date under Section 1.1(6) of the ESW Lease (as defined in
Paragraph 11 below), and b) the Early Occupancy Date under Section 1.1(6) of the
ESW Lease (the “Outside Early Expiration Date”), and subject to the agreements,
representations, warranties and indemnities contained in this Termination
Agreement, below, the Lease is terminated and the term of the Lease shall expire
with the same force and effect as if the Term were, by the provisions thereof,
fixed to expire on the Early Expiration Date. Following Tenant’s vacation of the
Premises in accordance with this Termination Agreement, Landlord and Tenant
shall enter into a commercially reasonable form of letter agreement setting
forth the actual Early Expiration Date.
2.Except for obligations that survive the termination of expiration of the
Lease, effective as of the Early Expiration Date, Tenant remises, releases,
quitclaims and surrenders to Landlord, its successors and assigns, the Lease and
all of the estate and rights of Tenant in and to the Lease and the Premises, and
Tenant forever releases and discharges Landlord from any and all claims, demands
or causes of action whatsoever against Landlord or its successors and assigns
arising out of or in connection with the Premises or the Lease and forever
releases and discharges Landlord from any obligations to be observed or
performed by Landlord under the Lease after the Early Expiration Date. Without
limiting the general nature of the foregoing release,



--------------------------------------------------------------------------------



3.As of the Effective Date of this Termination Agreement, Tenant specifically
waives any and all rights to any of the TI Allowance and also to the two (2)
months of free Monthly Base Rent (as each is defined and set forth in Section 9
of the Third Amendment), and waives any and all rights of extension, renewal,
expansion or termination under any provision of the Lease.
4.Subject to the agreements, representations, warranties and indemnities
contained in this Termination Agreement, Landlord agrees to accept the surrender
of the Lease and the Premises from and after the Early Expiration Date and,
effective as of the Early Expiration Date, forever releases and discharges
Tenant from any obligations to be observed and performed by Tenant under the
Lease after the Early Expiration Date, provided that Tenant has satisfied,
performed and fulfilled all of the agreements set forth in this Termination
Agreement, and each of the representations and warranties set forth in Section 6
below are true and correct.
5.On or prior to the Early Expiration Date, Tenant shall:
a.Fulfill all covenants and obligations under the Lease applicable to the period
prior to and including the Early Expiration Date.
b.Completely vacate and surrender the Premises to Landlord in accordance with
the terms of the Lease. Without limitation, Tenant shall leave the Premises in a
broom-clean condition, with all Hazardous Materials (if any) remediated or
removed in compliance with Environmental Laws (including decontamination by an
experienced third-party contractor, as evidenced by a written report therefrom,
of all surfaces and decommissioning of all areas in which Hazardous Materials
were stored or used in accordance with plans and protocols approved in advance
by Landlord), and free of all movable furniture and equipment, and shall deliver
the keys to the Premises to Landlord or Landlord’s designee. To the extent any
Hazardous Materials introduced by Tenant remain in the Premises after the Early
Expiration Date, Tenant shall remain liable for the removal of same at Tenant’s
sole cost and expense. Notwithstanding any provisions of the Lease to the
contrary, Landlord acknowledges and agrees that Tenant is not required to remove
any portion of the Tenant Additions from the Premises.
6.Tenant represents and warrants that (a) Tenant is the rightful owner of all of
the Tenant’s interest in the Lease; (b) Tenant has not made any disposition,
assignment, sublease, or conveyance of the Lease or Tenant’s interest therein;
(c) Tenant has no knowledge of any fact or circumstance which would give rise to
any claim, demand, obligation, liability, action or cause of action arising out
of or in connection with Tenant’s occupancy of the Premises; (d) no other person
or entity has an interest in the Lease, collateral or otherwise; and (e) there
are no outstanding contracts for the supply of labor or material and no work has
been done or is being done in, to or about the Premises which has not been fully
paid for and for which appropriate waivers of mechanic’s liens have not been
obtained. The foregoing representation and warranty shall be deemed to be remade
by Tenant in full as of the Early Expiration Date.
7.Within five days of Tenant vacating the current space and of Tenant satisfying
all obligations of Tenant established in the Lease for such vacation and
expiration of the Lease Term, Landlord shall return the $156,501.48 security
deposit to Tenant.
8.Notwithstanding anything in this Termination Agreement to the contrary,
Landlord and Tenant shall each remain liable for all adjustments with respect to
Tenant’s Share of Operating Expenses and Taxes for that portion of the calendar
year up to and including the Early Expiration Date. Such adjustments shall be
paid at the time, in the manner and otherwise in accordance with the terms of
the Lease, unless otherwise specified herein.
9.If Tenant holds over in the Premises beyond the Outside Early Expiration Date,
Landlord and Tenant agree that such shall constitute a holdover by Tenant, in
which case the provisions of Section 12 of the Original Lease regarding Holdover
shall apply. The Holdover Rent shall be prorated on a per diem basis and on a
per square foot basis, from the period commencing with the Outside Expiration
Date and ending on the actual Expiration Date. Such holdover amount shall not be
in limitation of Tenant’s liability for consequential or other damages arising
from Tenant’s holding over nor shall it be deemed permission for Tenant to
holdover in the Premises beyond the Early Expiration Date.



--------------------------------------------------------------------------------



10.Tenant agrees that the terms of the Lease, as modified by this Termination
Agreement, are confidential and constitute proprietary information of Landlord,
and that disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate with other tenants or potential tenants. Tenant hereby
agrees that Tenant and its partners, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys shall not disclose the terms
of the Lease, as modified by this Termination Agreement, to any other person
without Landlord’s prior written consent, except to any accountants of Tenant in
connection with the preparation of Tenant’s financial statements or tax returns,
to an assignee of the Lease or subtenant of the Premises, or to an entity (e.g.,
the SEC)or person to whom disclosure is required by applicable law or in
connection with any action brought to enforce the Lease.
11.Notwithstanding anything contained in this Termination Agreement to the
contrary, Tenant shall indemnify, defend (with counsel approved by Landlord) and
hold Landlord harmless from and against any and all liabilities, obligations,
damages, penalties, claims, costs, charges and expenses (including without
limitation reasonable attorneys’ fees) which may be imposed upon, incurred by,
or asserted against Landlord and arising, directly or indirectly, out of or in
connection with the use, nonuse, possession, occupancy, condition, operation,
maintenance or management of the Premises or any part thereof prior to and
including the Early Expiration Date, any act or omission of Tenant or any of its
assignees, concessionaires, agents, contractors, employees or invitees, any
injury or damage to any person or property occurring in, on or about the
Premises or any part thereof prior to and including the Early Expiration Date,
or any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms or conditions contained in the Lease to be observed
or performed by Tenant.
12.This Termination Agreement is specifically conditioned upon the full
execution of a lease agreement by and between Emery Station West, LLC, a
California limited liability company (“ESW LLC”), and Tenant in the building
located at 5959 Horton Street, Emeryville, California (the “ESW Lease”), the
terms and conditions of such ESW Lease to be satisfactory to both Tenant and ESW
LLC in their respective sole and absolute discretions.
13.This Termination Agreement shall be binding upon and inure to the benefit of
Landlord and Tenant and their respective successors, assigns and related
entities.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Termination Agreement
on the day and year first above written.





--------------------------------------------------------------------------------








LANDLORD:TENANT:Emery Station West, LLC,
a California limited liability companyZogenix, Inc.,
a Delaware corporationBy:
ES West Associates, LLC  
a California limited liability company,
its Managing Member
By:/s/ Stephen Farr Print Name:Stephen Farr Its:CEO & President By:
Wareham-NZL, LLC 
a California limited liability company, 
its Manager
By:/s/ Richard K. Robbins 
Richard K. Robbins 
Manager






